Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notes and Comments
This Non-Final Office Action replaces the Non-Final Office Action mailed 12/22/2021 which was missing text.  This Non-Final Office Action resets the statutory period for reply. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
 
Claims 1, 6-8, 10-12, 14, 16-17, 19, 21-24, 36, 43-45 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 20130210756 to Kim (IDS filed 8/4/2021).  Kim teaches a compound of Formula I: X-(L)-Y, wherein Xis a hydrophilic therapeutic agent (pheophorbide-a-doxorubicin, wherein X doxorubicin hydrochloride (doxorubicin hydrochloride is and a salt of doxorubicin and a hydrophilic therapeutic agent) ([0031)); paragraph [0051]; scheme 2); L is absent; and Y is a photo-active compound .






s 1, 6-7, 12, 14, 16-17, 19, and 21 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Zhao (Spectrochimica Acta Part A: Molecular and Biomolecular Spectroscopy, 2015). Zhao teaches the following compound:

    PNG
    media_image1.png
    284
    173
    media_image1.png
    Greyscale

Which corresponds to applicant’s Formula I where X is daunomycin (a hydrophilic agent);  L is O(CH-)n; and Y is a photo-active compound comprising a porphyrin or analog thereof, and the compound is other than doxorubicin-10-hydroxycamptothecin and irinotecan-chlorambucil (abstract; Scheme 1).

 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6-8, 10-12, 14, 16-17, 19, 21-25, 28, 35-36, 42-45 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 20130210756 to Kim (IDS filed 8/4/2021) in view of US 5169944 to Nelson.
Kim fails to teach incorporating Manganese in its pheophorbide.
Nelson teaches that incorporation of manganese (Mn2+) in pheophorbide enhances the agent for treatment of cancer (abstract; col 1, line 7 to col 4, line 31; Example 6).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate manganese (Mn2+) into the pheophorbide of Kim.  The advantage of this is that incorporation of manganese would enhance the agent for treatment of cancer, as desired by Kim.


Allowable Subject Matter
Claims 18 and 26-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.   The closest prior art is Zhao (Spectrochimica Acta Part A: Molecular and Biomolecular Spectroscopy, 2015).  Although Zhao teaches a compound to applicant’s Formula I where X is daunomycin (a hydrophilic agent);  L is O(CH-)n; and Y is a photo-active compound comprising a porphyrin or analog thereof, and the compound is other than doxorubicin-10-hydroxycamptothecin and irinotecan-chlorambucil (abstract; Scheme 1), it fails to teach or fairly suggest the structures required by claims 17 and 26-27.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        
December 17, 2021